DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18, 20, 22, 27-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 28 of copending Application No. 17/293711 in view of Tanigawa (US 6107581 A).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) of the reference application requires substantially all of the limitations of the claim(s) of the instant application, and the remaining claim limitations would have been obvious to one of ordinary skill in the related art(s).
The reference claim does not explicitly disclose:
wherein the plastic body comprises:
a first portion made of a first plastic material,
a second portion made of a second plastic material.
However, Tanigawa suggests:
A pyrotechnic switch (Fig. 4-7), comprising: 
wherein the plastic body 51 comprises: 

- a second portion 56 made of a second plastic material;
in order to provide a circuit breaking device with high reliability (col. 7, lines 50-53).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of the reference claims as suggested by Tanigawa, e.g., providing:
wherein the plastic body comprises:
a first portion made of a first plastic material,
a second portion made of a second plastic material;
in order to provide a circuit breaking device with high reliability.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
This is a provisional nonstatutory double patenting rejection.
Present App. No. 17/293782
App. No. 17/293711
16. (New): A pyrotechnic switch, comprising: - a housing, formed by a first housing part assembled with a second housing part; - at least one pyrotechnic actuator arranged in the housing; wherein at least one of the first 


See 102 rejections with Tanigawa below.
29. (New): The pyrotechnic switch according to claim 28, comprising rivets, wherein the first housing part is assembled with the second housing part with the rivets, and wherein the metal reinforcement comprises through-holes for the rivets.
See claim 16 above, the rivet passes through the overmolded metal insert.
30. (New): The pyrotechnic switch according to claim 16 in combination with a motor vehicle.
28. (New): The pyrotechnic switch according to claim 16 in combination with an automotive vehicle.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 20, 22, 27-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanigawa (US 6107581 A).
As to claim 16, A pyrotechnic switch (Fig. 4-7), comprising: 
- a housing, formed by a first housing part 51 assembled with a second housing part 52; 
- at least one pyrotechnic actuator 22 (col. 7, lines 30-47) arranged in the housing; 
wherein at least one of the first housing part 51 or the second housing part comprises a metal reinforcement 55 (col. 6, lines 38-40) and a plastic body 51 (including 56, synthetic resin, see col. 6, lines 27-30 and 39-42) overmolded (e.g., covered with molding material, plastic) onto 
wherein the plastic body 51 comprises: 
- a first portion 51 (e.g., outer portion of 51 external to 55) made of a first plastic material, 
- a second portion 56 made of a second plastic material.
As to claim 17, Tanigawa discloses: comprising a boundary (at lower outturned bend of 55) arranged between the first portion and the second portion.
As to claim 18, Tanigawa discloses: wherein one of the first portion or the second portion has, at the boundary, at least one contact surface with a continuous periphery (inner contact surface of 51 at the boundary, outer contact surface of 56 at the boundary).
The following claim language, “in order to provide continuous contact for a mold for manufacturing the other of the first portion or the second portion,” recites intended use without defining any structural limitation. Therefore it is given little patentable weight. See MPEP § 2114.
It has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
It has also been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Further, Applicant is advised that a recitation of the intended use of an invention must In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the structure of Tanigawa is considered capable of performing the cited intended use.
As to claim 20, Tanigawa discloses: comprising a movable part 63, housed in a guide interface (inside of 51, 56) made in one of the first portion or the second portion, and wherein the boundary between the first portion and the second portion is discrete and/or separate from the guide portion (separate from the guide portion).
As to claim 22, Tanigawa discloses: wherein the second portion comprises a connection interface (interface between pyrotechnic actuator 22 and trigger wire 23) arranged to receive an electrical connector (some connector, at least a bare end of trigger wire 23) intended to connect the pyrotechnic actuator to a control circuit (col. 7, lines 30-47).
As to claim 27, Tanigawa discloses: wherein the pyrotechnic actuator is overmolded (e.g., covered with molding material, plastic) in the second plastic material (see Fig. 5 - material 56 covers and surrounds actuator 22).
As to claim 28, Tanigawa discloses: wherein the metal reinforcement 55 comprises a terminal shoulder (lower bent edge, see Fig. 5) defining a central hole (e.g., the open bottom of cover 51 including 55), the pyrotechnic actuator being arranged in the central hole, and wherein the terminal shoulder lacks other recesses.
As to claim 30, Tanigawa discloses: The pyrotechnic switch according to claim 16 in combination with a motor vehicle (col. 7, lines 30-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (US 6107581 A) as applied to claim 16 above, and further in view of Burger (US 20170323747 A1).
As to claim 21, Tanigawa does not explicitly disclose: 
wherein the first plastic material is selected from polyphthalamide (PPA), polyoxymethylene (POM), poly(methyl methacrylate) (PMMA).
However, Burger suggests a plastic material of polyoxymethylene (POM);
in order to provide the simplest possible production as well as for reasons of cost (par. 0030).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Tanigawa as suggested by Burger, e.g., providing:
wherein the first plastic material is polyoxymethylene (POM);
in order to provide the simplest possible production as well as for reasons of cost.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (US 6107581 A) as applied to claim 16 above, and further in view of Lee (US 20170275458 A1).
As to claim 23, Tanigawa does not explicitly disclose:
wherein the second plastic material is selected from polyamide (PA, PA6, PA6-12, PA6-6) and comprises between 10% and 50% by weight of reinforcing fibers, for example made of glass.
However, Lee suggests:
a plastic material selected from polyamide (PA, PA6, PA6-12, PA6-6) and comprises between 10% and 50% (20-40%) by weight of reinforcing fibers, for example made of glass (par. 0046);
in order to reinforce the plastic (par. 0046).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Tanigawa as suggested by Lee, e.g., providing:
wherein the second plastic material is selected from polyamide (PA, PA6, PA6-12, PA6-6) and comprises between 10% and 50% by weight of reinforcing fibers, for example made of glass;
in order to reinforce the plastic.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (US 6107581 A) as applied to claim 16 above, and further in view of Yamada (WO 2018003594 A1). Foreign reference attached. US 2019206646 A1 relied upon for English Translation.
As to claim 24, Tanigawa does not explicitly disclose: wherein the metal reinforcement comprises a plurality of overmolding openings, so as to enable overmolding of the plastic body on both sides of the metal reinforcement, and material continuity of the plastic body through the overmolding openings.
However, Yamada suggests providing:
wherein the metal reinforcement 70 (Fig. 3) comprises a plurality of overmolding openings 74a, 74b, 75a, 75b (also cutouts at 72b, 73b), so as to enable overmolding of the plastic body on both sides of the metal reinforcement, and material continuity of the plastic body through the overmolding openings (see par. 0078 of US 2019206646 A1);
in order to ensure a flow path of molten resin at the time of injection molding (see par. 0078 of US 2019206646 A1).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Tanigawa as suggested by Yamada, e.g., providing:
wherein the metal reinforcement comprises a plurality of overmolding openings, so as to enable overmolding of the plastic body on both sides of the metal reinforcement, and material continuity of the plastic body through the overmolding openings;

Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (US 6107581 A) as applied to claim 28 above, and further in view of Kume (US 6295930 B1). 
As to claim 29, Tanigawa does not explicitly disclose: 
comprising rivets, wherein the first housing part is assembled with the second housing part with the rivets, and wherein the metal reinforcement comprises through-holes for the rivets.
However, Kume suggests providing:
comprising rivets 138 (Fig. 13-14), wherein the first housing part 120 is assembled with the second housing part 134 with the rivets, and wherein the metal reinforcement 137 comprises through-holes for the rivets;
in order to ensure the mechanical strength of the device during ignition (col. 12, line 62 - col. 13, line 4).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Tanigawa as suggested by Kume, e.g., providing:
comprising rivets, wherein the first housing part is assembled with the second housing part with the rivets, and wherein the metal reinforcement comprises through-holes for the rivets;

Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 19, and 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 19 and 25-26, the allowability resides in the overall structure of the device as recited in the dependent claims 19 and 25, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 19 and 25 recite the following limitations: 
19. (New): The pyrotechnic switch according to claim 17, wherein the metal reinforcement is overmolded on both sides, and wherein the boundary between the first portion and the second portion, arranged on one side of the metal reinforcement is offset relative to the boundary between the first portion and the second portion, arranged on the other side of the metal reinforcement.

Gaudinat (US 20160343524 A1) and Yasukuni (US 5990572 A) disclose related conventional pyrotechnic switches, but do not disclose the specific offset or cylindrical portions above.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835